HLD-158 (July 2010)                                    NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-2921
                                     ___________

                          IN RE: GEORGE K. TRAMMELL,
                                               Petitioner

                      ____________________________________

                     On a Petition for Writ of Prohibition from the
                United States District Court for the District of Delaware
                      (Related to D. Del. Civ. No. 01-cv-00473)
                     ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  July 30, 2010
          Before: MCKEE, Chief Judge, SCIRICA and WEIS, Circuit Judges
                           Opinion filed October 6, 2010
                                    _________

                                      OPINION
                                      _________

PER CURIAM.

             On July 9, 2001, George K. Trammell filed a petition for removal pursuant

to 28 U.S.C. ' 1443, seeking to remove pending state criminal charges from the Delaware

Superior Court. The United States District Court for the District of Delaware denied

Trammell=s petition for removal and dismissed the case pursuant to 28 U.S.C. '
1446(c)(4).1 We affirmed the District Court=s judgment. State of Delaware v.

Trammell, No. 01-3674 (3d Cir. October 22, 2002). Trammell now asks that we issue a

writ of prohibition ordering the District Court to reinstate his case and remand it to the

Delaware state courts. He also seeks an order enjoining Delaware state officials from

interfering with his constitutional rights.

              A writ of prohibition is a drastic remedy available only in the most

extraordinary of circumstances. See Swindell-Dressler Corp. v. Dumbauld, 308 F.2d

267, 272 (3d Cir. 1962); see also In re School Asbestos Litig., 921 F.2d 1310, 1313 (3d

Cir. 1999).2 Trammell has not demonstrated that his petition meets the requirements for

issuance of the writ. Not only may a writ of prohibition not be used as a substitute for

appeal, Swindell-Dressler, 308 F.2d at 272; see also United States v. Santtini, 963 F.2d

585, 590 (3d Cir. 1992), but Trammell already appealed the District Court=s order

dismissing his case and we affirmed. With respect to his request that we enjoin state

actors in Delaware from violating his constitutional rights, Trammell has civil remedies

available and thus has not established that prohibition relief is warranted. See School


     1
       An order of summary remand under ' 1446(c)(4) was unnecessary in this case
because Trammell entered a plea of guilty to the state charges before the District Court
dismissed his removal petition.
     2
        To the extent that Trammell=s request may appear to be more properly construed
as a writ of mandamus, it does not affect our ruling. Between these writs the form is
Aless important >than the substantive question [of] whether an extraordinary remedy is
available.=@ School Asbestos Litig., 921 F.2d at 1313 (citations omitted).
                                              2
Asbestos Litig., 921 F.2d at 1314 (reiterating that a prerequisite to the issuance of a writ

is that Athe petitioner [must] have no other >adequate means to attain the desired relief=@)

(citing Kerr v. United States District Court, 426 U.S. 394, 403 (1976)).

              Accordingly, we will deny the petition for writ of prohibition. Trammell=s

emergency motion is denied.




                                              3